Three neighboring property owners seek by this proceeding, pursuant to article 78 of the Civil Practice Act, to review the determination of the zoning boarC of appeals of the city of Yonkers granting an area variance to the intervener, permitting him to erect a fifty-five-family apartment house on property which under the zoning ordinance would permit only a forty-two-family apartment house. The proceeding was transferred to this court pursuant to section 1296 ol the Civil Practice Act. Determination unanimously confirmed, without costs. Although one who purchases land with knowledge of a use restriction will not be permitted to claim special hardship (Matter of Ciarle V. Board of Zoning Appeals, 301 N. Y. 86), that rule does not apply to a variance of an are? restriction. (Matter of Leone v. Yates, 280 App. Div. 823.) Present — Adel Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.